Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered February 22, 1993, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the fourth degree.
Upon pleading guilty to the reduced crime of criminal sale of a controlled substance in the fourth degree in satisfaction of one indictment and the dismissal of another indictment, defendant was sentenced to a term of imprisonment of 2 to 6 years. Initially, we find that County Court did not abuse its discretion in imposing a $10,000 fine authorized by Penal Law § 80.00 (1) (c) (iv). There is no evidence that the court did not consider the various factors noted in the statute. In addition, under the circumstances presented, including the fact that the term of imprisonment was not the harshest authorized by statute, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.